Citation Nr: 0604441	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-04 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Hartford, Connecticut, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2004.  A 
transcript of the hearing is of record.  

The veteran's appeal was previously before the Board in 
February 2005, at which time the Board remanded the case for 
further development by the originating agency.  The requested 
development has been completed to the extent possible, and 
the case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran's current hepatitis B was not present in service 
and is not etiologically related to service.  


CONCLUSION OF LAW

Entitlement to service connection for hepatitis B is not 
established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The VCAA also provides that under certain circumstances , if 
a claim was denied as not well grounded and the denial became 
final during the period from July 14, 1999, to November 9, 
2000, the claim will be readjudicated as if the denial had 
not been made.  The Board notes that the RO initially found 
that the veteran's claim was not well grounded in a January 
1999 rating decision; the veteran did not perfect an appeal 
of that decision.  Consequently, the denial became final 
during the period covered by the VCAA.

The record reflects that the RO provided the appellant with 
the notice required under the VCAA by letter mailed in June 
2001, and that the RO thereafter adjudicated the claim on a 
de novo basis.  Although the RO did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and any authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and that his service medical 
records and pertinent post-service treatment records have 
been obtained.  The Board has considered the veteran's 
contention that he received treatment for his hepatitis from 
a private physician in 2002.  The veteran testified at his 
hearing before the Board that he was prescribed Interferon in 
2002 by Dr. Karass.  Although development to obtain the 
record of this treatment has not been undertaken, the Board 
believes that further delay of the appellate process for the 
purpose of obtaining the record of this treatment is not in 
order.  In this regard, the Board notes that medical evidence 
documenting the post-service presence of hepatitis B is 
already of record.  The veteran has not alleged that the 
outstanding records contain any evidence of a nexus between 
the veteran's hepatitis B and his military service.  
Therefore, there is no reasonable possibility that such 
records would substantiate the veteran's claim.  The Board 
will, however, assume for the purpose of this decision that 
the veteran received treatment for his hepatitis in 2002, as 
contended.  

Neither the veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such available 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Evidentiary Background

The veteran contends that his hepatitis B is due to 
participation in boxing matches while in service, or 
alternatively, from airgun inoculations and dental 
examinations.  Service medical records show that in February 
1977 the veteran received notice from the Red Cross that his 
blood had tested positive for hepatitis.  Following physical 
examination, no diagnosis of hepatitis was made.  A history 
of positive testing for hepatitis associated antigen 
following blood donation was noted.  A January 1978 service 
laboratory report shows that the veteran tested positive for 
the hepatitis associated antigen.  The report of examination 
for separation shows that the veteran's liver was found to be 
normal on clinical evaluation.  

Relevant post-service treatment records show that the 
veteran's wife tested positive for hepatitis in July 1994 and 
that the veteran was noted by his private physician, Dr. 
James Boyer, to have mild chronic hepatitis B in March 1997.  
Dr. Boyer also opined that the veteran's wife could be the 
source of the veteran's hepatitis infection.  In June and 
August 1998 the veteran was diagnosed with chronic active 
hepatitis B by Zuli Steremberg, M.D., another private 
physician.

In December 1998 the veteran underwent a VA examination.  The 
examiner diagnosed the veteran with chronic persistent 
hepatitis by history.  Lab tests showed the veteran tested 
positive for the hepatitis B surface antibody.  The VA 
examiner did not review the claims folder and provided no 
medical opinion as to the etiology of the veteran's 
hepatitis.  

Also of record are several statements from the veteran 
stating that he contracted hepatitis through participation in 
boxing matches and dental examinations.  The veteran provided 
photographs from his platoon book of himself boxing.

In December 2004 the veteran testified at a videoconference 
hearing before the Board.  The veteran testified regarding 
the etiology of his hepatitis, reiterating his belief that he 
contracted it while in the military through boxing.  

Pursuant to the Board's remand directive, the veteran was 
afforded a second VA examination in March 2005.  The examiner 
reviewed the claims folder and noted that the veteran's 
service medical records showed he had tested positive for the 
hepatitis associated antigen.  The examiner stated that 
"positive hepatitis associated antigen" that the veteran 
had in service is considered transitory and acute without 
complications or sequelae.  The examiner went on to state it 
was more likely than not that the veteran contracted 
hepatitis A while in service, and it was more likely than not 
he contracted hepatitis B from his wife.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Service medical records confirm that the veteran tested 
positive for the hepatitis associated antigen while in 
service; however, no evidence of hepatitis or residuals 
thereof was found on the examination for discharge, there is 
no post-service medical evidence of hepatitis B until 1997, 
and there is no medical evidence of a nexus between the 
veteran's hepatitis B and his military service.  The 
veteran's own physician, Dr. Boyer, suggested that the 
veteran's wife was the source of his hepatitis B infection.  
Moreover, a VA physician who examined the veteran and 
reviewed the claims folder in March 2005 has opined that the 
hepatitis present in service was probably hepatitis A and 
that the veteran's hepatitis B was probably contracted 
through his wife.  Thus, both medical opinions addressing the 
etiology of the veteran's hepatitis B are against the claim.

The evidence of a nexus between the veteran's hepatitis B and 
his military service is limited to the statements provided by 
the veteran.  The veteran may sincerely believe that his 
claimed disability is related to service, but as a lay 
person, he is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the lack of medical evidence of chronic hepatitis 
B in service or until many years thereafter or of a nexus 
between the veteran's current hepatitis B and his military 
service, the Board must conclude that service connection for 
hepatitis B is not warranted.  The Board has considered the 
benefit-of-the-doubt rule but has concluded that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  




ORDER

Entitlement to service connection for hepatitis B is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


